Case 1:20-cr-00482-VEC Document 32 Filed 09/29/20 Page 1 of 5
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 09/29/2020
Case 1:20-cr-00482-VEC Document 32 Filed 09/29/20 Page 2 of 5
Case 1:20-cr-00482-VEC Document 32 Filed 09/29/20 Page 3 of 5
Case 1:20-cr-00482-VEC Document 32 Filed 09/29/20 Page 4 of 5
Case 1:20-cr-00482-VEC Document 32 Filed 09/29/20 Page 5 of 5




        29
